Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2 4,  5, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bank ( US 20020029925) in view of Azima (US20020044668). 
As to Claim 1, Bank teaches a loudspeaker (abstract), comprising: a panel (bending wave panel, abstract, Figure 1, [0011]); a driving unit mechanically coupled to the panel  and configured to produce resonant behavior in the panel  according to an electrical signal received by the driving unit a vibration exciter 8 is fixed to the panel 2 to launch bending wave energy into the panel to cause it to resonate to produce an acoustic ; and at least one piece of reticulated foam mechanically coupled to the panel, Figure 2 [0020] Compressing the foam around the perimeter changes it from an open-cell foam suitable as an absorber into a compressed version where the cells are squashed to an extent that the perimeter has very little acoustic power transmitted through it. This ensures isolation of the rear radiation from the front.  [0021] the present invention thus provides a new design whereby the foam surround and acoustic absorber are incorporated into a single item which can be easily formed and bonded to the panel in a simple press tool. This new design simplifies the manufacturing process for a DML loudspeaker or the like used in a closed back design. Bank teaches a use of soft foam and open cell foam,[0005] and  [0020]. Bank does not explicitly teach using a “reticulated foam”. However, reticulated foam including polymers and polyurethanes are well-known in the art. Azima in related field (speakers teaches on [0085] and [0086] Internal and structural damping can be designed into the panel with an appropriate choice of damping material for the application, for example in terms of panel size, i.e. the damping should be sufficient to reduce bending wave energy reflections from the boundaries to useful levels. [0086] By way of an example, polyurethane in general makes for a better self-damped foam core than a polyester material in a sandwich construction. FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a well-known damping material such as polyurethane since polyurethane in general makes for a better self-damped foam core than a polyester material in a sandwich construction. [0086].

Regarding the new limitation: “…reticulated foam mechanically coupled to an exterior surface of the panel, wherein the at least one piece of reticulated foam has a thickness greater than a thickness of the panel.”, Azima teaches on [0084] teaches FIG. 1a and 1h show the application of a damping layer 2 of varying thickness to one or both surfaces of a panel. FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Alternatively, or in addition to the provision of a damping layer on one or both surfaces of the panel, one or more damping layers can be incorporated into the structure of the panel itself. Therefore, Azima teaches varying the thickness of damping layer can be done as desired to achieve attenuation. Bank in view of Azima does not explicitly teach the reticulated foam has a thickness greater than panel, however it would have been obvious to one of ordinary skill in the art , before the effective filing date of the invention to select the thickness of the reticulated foam to achieve higher damping for desired attenuation. 


As to Claim 2, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the panel is a flat panel (flat panel loudspeakers. Azima on [0002]).
As to Claim 4, Bank in view of Azima teaches the limitations of Claim 1, and wherein the at least one piece of reticulated foam comprises a first sheet of reticulated foam mechanically coupled to a first side of the panel and a second sheet of reticulated foam mechanically coupled to a second side of the panel, Azima teaches on [0084] FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1.
As to Claim 5, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam is coupled to an entire face of the panel, Azima teaches [0086] FIG. 1j shows a panel 1 having a polyurethane foam core 3 and  
As to Claim 9, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam is attached to the panel via a layer of adhesive, Azima teaches Using the damping layer as a layer in the construction of the panel, e.g. as the adhesive layer or the core material [0082]. 
As to Claim 10, Bank in view of Azima teaches the limitations of Claim 1, and wherein the loudspeaker does not comprise a frame mechanically supporting the panel, Azima teaches a transducer mounted to the panel to apply bending wave energy in the form of dispersive travelling waves thereto at a first location in response to an electrical signal applied to the transducer to cause the panel to vibrate and radiate an acoustic output. See at least abstract.  
As to Claim 11, Bank in view of Azima teaches the limitations of Claim 1 and wherein the at least one piece of reticulated foam has a thickness greater than a thickness of the panel, Azima on [0018] teaches The attenuating means may comprise a variation in panel thickness or density across at least a portion of the panel and [0084] teaches FIG. 1a and 1h show the application of a damping layer 2 of varying thickness to one or both surfaces of a panel. FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Alternatively, or in addition to the provision of a damping layer on one or both surfaces of the panel, one or more damping layers can be incorporated into the structure of the panel itself. Therefore, Azima 
As to Claim 12, Bank in view of Azima teaches the limitations of Claim 1 and, wherein the thickness of the at least one piece of reticulated foam is at least twice the thickness of the panel, Azima on [0018] teaches The attenuating means may comprise a variation in panel thickness or density across at least a portion of the panel and [0084] teaches FIG. 1a and 1h show the application of a damping layer 2 of varying thickness to one or both surfaces of a panel. FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Alternatively, or in addition to the provision of a damping layer on one or both surfaces of the panel, one or more damping layers can be incorporated into the structure of the panel itself. Therefore, Azima teaches varying the thickness of damping layer can be done as desired to achieve attenuation. 

As to Claim 13, Bank in view of Azima teaches the limitations of Claim 1 and wherein the panel comprises a honeycomb core material, Azima on [0086] teaches FIG. 11 shows a panel 1 having a honeycomb type core 5.
As to Claim 14, Bank in view of Azima teaches the limitations of Claim 1, and  wherein the at least one piece of reticulated foam comprises polyurethane foam, Azima teaches FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. Two other structural damping strategies may be adopted, in which a damping material is injected 
As to Claim 15, Bank in view of Azima teaches the limitations of Claim 1, and regarding the following:  wherein the at least one piece of reticulated foam has a density between 20 pores per inch and 60 pores per inch, Azima teaches [0086], By way of an example, polyurethane in general makes for a better self-damped foam core than a polyester material in a sandwich construction. FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. Two other structural damping strategies may be adopted, in which a damping material is injected in the core cavities in order to provide for suitable and adequate damping which is appropriate for the application. FIG. 1k shows a self-skinned extruded panel 1 according to a first of the structural damping strategies, while FIG. 11 shows a panel 1 having a honeycomb type core 5, and face skins (not shown) according to a second of the structural damping strategies and into which damping foam 6 has been injected. If the injected material is light and flexible, then the other properties of the panel, for example the stiffness and areal mass density, do not change appreciably as a consequence of a modification of the panel damping to suit the design requirements. Bank in view of Azima does not explicitly teach the foam has pore density between 20 pores per inch and 60 pores per inch. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the foam with desired pore density depending on the adequate damping that is desired. 
 
s 3, 6-8, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 20020029925) in view of Azima (US20020044668) and Shin (US 20190196247)
As to Claim 3, Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach wherein the panel is a curved panel. However, displays having different shapes and sizes are well-known in the art. Shin in related field (displays devices with sound generating devices) teaches on [0189] display panel 100 having curved shape. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to utilize the speakers for producing sound as taught by Bank in view of Azima for curved panels to use the mechanical damping standing waves in curved panels. 
As to Claim 6 , Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach further comprising one or more fasteners attached to and compressing the at least one piece of reticulated foam. However, Shin in related field (display panel) teaches FIG. 5B, the display apparatus may include the first sound generation device 1200, the second sound generation device 1200', and a supporting member 300. The supporting member 300 may support at least one of rear and side surfaces of the display panel 100. The supporting member 300 may be a plate-shaped member, e.g., of a metal or plastic material, over a rear surface or an entire surface of the display panel 100. [0089], The nut 330 may be a self-clinching nut. An example of the self-clinching nut may be a PEM.RTM. nut, although embodiments are not limited thereto. If the self-clinching nut is used, some of the vibration generated in the sound generation device  
As to Claim 7 , Bank in view of Azima teaches the limitations of Claim 1,  and wherein the plurality of fasteners are positioned to amplify resonant behavior of the panel at a subset of frequencies below 150 Hz, Shin on [0170], [0171] teaches two or more partitions may be provided in a center region of the display panel 100, thereby decreasing an influence of a sound characteristic caused by a resonance frequency difference of a middle-high-pitched sound in the left region and the right region of the display panel 100. When a partition is provided between two sound generation devices, a left sound and a right sound may be separated from each other, thereby enhancing a stereo characteristic of a sound. Different sounds having the middle-high-pitched sound band may be output by the two sound generation devices. [0171] The first partition 1700, the second partition 1700', and the third partition 1700'' may each include a double-sided tape, a single-sided tape, an adhesive, a bond, and/or the like, but 
Thus, Shin teaches the sound characteristics including sounds produced in different frequency bands can be modified depending on the mechanical coupling of the partition or the foam partition, but does not explicitly teach the resonant behavior of panel is amplified at frequencies below 150Hz. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the fasteners to achieve the desired frequency response.  

As to Claim 8 , Bank in view of Azima teaches the limitations of Claim 1,  and further comprising a plurality of rigid pins contacting the at least one piece of reticulated foam and/or the panel. However, Shin in related field (display panel) teaches FIG. 5B, the display apparatus may include the first sound generation device 1200, the second sound generation device 1200', and a supporting member 300. The supporting member 300 may support at least one of rear and side surfaces of the display panel 100. The supporting member 300 may be a plate-shaped member, e.g., of a metal or plastic material, over a rear surface or an entire surface of the display panel 100. [0089], The nut 330 may be a self-clinching nut. An example of the self-clinching nut may be a PEM.RTM. nut, although embodiments are not limited thereto. If the self-clinching nut is  a plurality of rigid pins to mount the foam sheet to mechanically coupling to the panel so that some of the vibrations are absorbed by the fastening members.  
As to Claim 16, Bank in view of Azima teaches the limitations of Claim 1, but does not explicitly teach a digital signal processing (DSP) unit connected to the driving unit. However, speaker systems for display panels used to display digital images including a DSP is well known in the art. Shin in related field teaches the display panel 100 may display an image, e.g., an electronic or digital image, and may be implemented as all types of display panels, such as a liquid crystal display panel, an organic light emitting diode (OLED) display panel, an electroluminescent display panel, etc. The display panel 100 may vibrate, based on a vibration of the sound generation device 200, to output a sound.[0042], [0052]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the speaker as taught by Bank in view of Azima for display apparatus that produces digital images for its intended use. 
As to Claim 17, Bank in view of Azima teaches the limitations of Claim 16, wherein the digital signal processing (DSP) unit is configured to increase and/or decrease signal power in one or more frequency bands, Shin teaches the display panel 100 may display an image, e.g., an electronic or digital image, and may be implemented as all types of display panels, such as a liquid crystal display panel, an organic light emitting diode (OLED) display panel, an electroluminescent display panel, etc. The display panel 100 may vibrate, based on a vibration of the sound generation device 200, to output a sound. [0042], [0052]. The signal power implicitly increase or decrease in one or more frequency bands in electronic devices used to produce sounds for display panels displaying digital images. 
As to Claim 18, Bank in view of Azima teaches the limitations of Claim 1, wherein the panel is a first panel, the loudspeaker further comprises a second panel, and the at least one piece of reticulated foam comprises a first piece of reticulated foam coupled to the first panel and a second piece of reticulated foam coupled to the second panel, Azima teaches [0084] FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Bank in view of Azima does not explicitly teach second panel. However, Shin in related field (Display) teaches a partition may be provided between the first sound generation device 1800 and the second sound generation device 1800'. The partition may be configured with a first partition 1700, a second partition 1700', and a third partition 1700''. Each of the first partition 1700, the second partition 1700', and the third partition 1700'' may be an air gap or a space where a sound may be generated when the display panel 100 is vibrated by the first sound generation device 1800 and the second sound generation device 1800'. Further, the 
As to Claim 19, Bank in view of Azima in further view of Shin teaches the limitations of Claim 18, and wherein the driving unit is a first driving unit, and the loudspeaker further comprises: a second driving unit coupled to the second panel; and a non-resonant fabric coupled to the first panel and to the second panel, a partition may be provided between the first sound generation device 1800 and the second sound generation device 1800'. The partition may be configured with a first partition 1700, a second partition 1700', and a third partition 1700''. Each of the first partition 1700, the second partition 1700', and the third partition 1700'' may be an air gap or a space where a sound may be generated when the display panel 100 is vibrated by the first sound generation device 1800 and the second sound generation device 1800'. Further, the second partition 1700' and the third partition 1700'' may separate a left sound and a right sound, which may be generated by the first sound generation device 1800 and the second sound generation device 1800'.[0122]
Response to Arguments
Applicant's arguments filed 11/02/21 have been fully considered but they are not persuasive. Regarding claim 1, the applicant asserts that the applicant does not , reticulated foam may comprise, or be formed from, polyurethane. In some embodiments, the reticulated foam may be post treated with a material different from the material from which the foam is formed. For instance, a polyurethane foam may be post treated with polyvinyl chloride (PVC). One illustrative example of a suitable reticulated foam for forming foam sheet 310 and/or foam sheet 311 is Improcel RS60 available from Vitec Composite Systems. In some cases, either or both foam sheets may be acoustically transparent.
A reticulated foam as understood by an ordinary skill in the art is a porous, low density solid foam that are extremely open foams. Bank teaches a soft and open cell foam [0005] and [0020] and Azima on [[0084] teaches Appropriate materials include polymeric foams of open or closed structure and on [0086] teaches FIG. 1j shows a panel 1 having a polyurethane foam core 3 and face skins 4. In order to clarify the reference of Azima where Azima teaches an “ open cell structure of polymeric foams such as polyurethane” is the claimed reticulated foam. Buechler (US 20150118932) teaches [0049] teaches the porous polymer coating comprises a reticulated foam 
Regarding the new limitation: “…reticulated foam mechanically coupled to an exterior surface of the panel, wherein the at least one piece of reticulated foam has a thickness greater than a thickness of the panel.”, Azima teaches on [0084] teaches FIG. 1a and 1h show the application of a damping layer 2 of varying thickness to one or both surfaces of a panel. FIG. 1b, 1c, 1f and 1g show a damping layer of uniform thickness provided on one or both surfaces of a panel 1. Alternatively, or in addition to the provision of a damping layer on one or both surfaces of the panel, one or more damping layers can be incorporated into the structure of the panel itself. Therefore, Azima teaches varying the thickness of damping layer can be done as desired to achieve attenuation. Bank in view of Azima does not explicitly teach the reticulated foam has a thickness greater than panel, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select the thickness of the reticulated foam to achieve higher damping for desired attenuation. The rejection of claims 1-19 is therefore maintained. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651